Opinion September 5, 2019




                                  In The

                            Court of Appeals
                                 For The

                      First District of Texas
                        ————————————
                            NO. 01-19-00586-CR
                            NO. 01-19-00587-CR
                            NO. 01-19-00588-CR
                            NO. 01-19-00589-CR
                            NO. 01-19-00590-CR
                            NO. 01-19-00591-CR
                            NO. 01-19-00592-CR
                            NO. 01-19-00593-CR
                            NO. 01-19-00594-CR
                            NO. 01-19-00595-CR
                            NO. 01-19-00596-CR
                        ———————————
              IN RE WILLIAM ANDREW ALLEN, Relator



          Original Proceeding on Petition for Writ of Mandamus
                          MEMORANDUM OPINION

      Relator, William Andrew Allen, has filed petitions for writ of mandamus,

seeking to have his convictions reversed and remanded.1

      We deny relator’s petitions for writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.



                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.

Do not publish. See TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. William Andrew Allen, cause numbers
      12976, 12986, 12978, 12979, 12980, 12981, 12982, 12983, 12984, 12985, and
      12977, pending in the 155th District Court of Waller County, Texas, the
      Honorable Jeff R. Steinhauser presiding.
                                          2